Citation Nr: 0426397	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for diabetic 
retinopathy, currently evaluated as 90 percent disabling. 
 
2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until May 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Newark, New Jersey. 

The veteran was afforded a hearing before the undersigned 
Member of the Board sitting at Newark, New Jersey in March 
2004.  The transcript is of record.  

The Board notes that in letter to the RO dated in July 2002 
the veteran made reference to retroactive benefits.  This 
matter is referred to the RO for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A review of the record reflects that the veteran has not been 
adequately informed of the VCAA as it relates to his claim 
for an increased rating for the diabetic retinopathy.  
Accordingly, further development is warranted. 

Review of the record discloses that additional medical 
evidence was received in support of the claim for an 
increased rating for vision loss since the statement of the 
case was issued in September 2003.  The record reflects that 
no supplemental statement of the case was provided in this 
regard.  It appears that the veteran did not waive initial RO 
consideration of this new information.  In view of such, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the case must be returned to the RO 
for review and consideration of the claim in light of all 
additional evidence added to the record since the statement 
of the case.  See 38 C.F.R. § 20.1304 (2003).

The record also reflects that the veteran's vision status and 
PTSD were last evaluated for compensation and pension 
purposes in July and August 2002, respectively.  The veteran 
asserts that his PTSD symptoms have increased in severity and 
during his hearing in March 2004 testified that he has been 
receiving ongoing treatment at a VA facility.  A private 
clinical report has been received indicating greater vision 
loss.  The VA eye examination did not include field of vision 
testing.  The veteran should thus be scheduled for VA 
ophthalmology and psychiatric examinations to ascertain the 
current degree of disability associated with each disorder.

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO should inform the veteran of 
his rights and the VA's obligations 
under the VCAA with regard to 
establishing his claim.  The RO should 
ensure that 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  VA records from the East Orange and 
Lyons, New Jersey facilities dating 
back to June 2001 should be requested 
and associated with the claims folder.  

3.  The RO is requested to schedule the 
veteran for an examination by a VA 
ophthalmologist to determine the nature 
and severity of current vision loss.  
In addition to field of vision testing, 
any other tests and studies deemed 
necessary should be conducted.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.

4.  The RO should schedule the veteran 
for a VA examination by a psychiatrist 
to assess the current severity of his 
PTSD.  All indicated tests and studies, 
deemed necessary should be performed.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination. The 
examination report should include a 
Global Assessment of Functioning (GAF) 
Scale score, and an explanation of what 
the score means.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




